Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County, imposed July 18, 1979, upon his conviction of attempted robbery in the second degree, on his plea of guilty, the sentence being an indeterminate term of imprisonment of from one to three years. Sentence affirmed and the case is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). The defendant’s participation in the crime was not "relatively minor” within the meaning of section 70.02 (subd 5, par [b], cl [ii]) of the Penal Law. Damiani, J. P., Gulotta, Margett and Weinstein, JJ., concur.